Appeals by the defendant from (1) a judgment of the County Court, Orange County (Charde, J.), rendered August 12, 1986, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence, (2) an order of the same court dated July 15, 1988, denying his motion to vacate the judgment, and (3) an order of the same court, dated November 18, 1988, denying leave to reargue the prior motion.
Ordered that the judgment is affirmed; and it is further,
Ordered that the appeals from the orders dated July 15, 1988 and November 18, 1988 are dismissed.
The defendant failed to obtain permission from a Justice of this court to appeal from the order denying his motion made *613pursuant to CPL 440.10 (CPL 450.15, 460.15). Therefore, even though the People failed to raise this issue, the purported appeal from this order must be dismissed as the issues raised concerning that motion are not properly before the court (see, People v Mosca, 131 AD2d 704; People v Ramsey, 104 AD2d 388; cf., People v Sanford, 121 AD2d 483). Furthermore, the defendant has no statutory right to appeal from the order denying leave to reargue the prior motion to vacate the judgment of conviction (see, People v De Jesus, 54 NY2d 447; People v Armer, 471 NYS2d 38). Accordingly, the purported appeal therefrom is also dismissed.
Lastly, the only arguments presented by the defendant on the appeal from the judgment concern matters which are dehors the record and may not be considered by this court on direct appeal (see, People v Mosca, supra; People v Wilcox, 106 AD2d 526). Mangano, J. P., Thompson, Eiber and Balletta, JJ., concur.